
	
		II
		110th CONGRESS
		1st Session
		S. 142
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Ms. Cantwell (for
			 herself, Mrs. Murray, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XXI of the Social Security
		  Act to allow qualifying States to use all or any portion of their allotments
		  under the State Children's Health Insurance Program for certain Medicaid
		  expenditures.
	
	
		1.Authority for qualifying States to use all
			 or any portion of their SCHIP allotments for certain Medicaid
			 expenditures
			(a)In generalSection 2105(g)(1)(A) of the
			 Social Security Act (42 U.S.C.
			 1397ee(g)(1)(A)), as amended by section 201(b) of the National
			 Institutes of Health Reform Act of 2006, is amended by striking not more
			 than 20 percent of any allotment under section 2104 for fiscal year 1998, 1999,
			 2000, 2001, 2004, 2005, 2006, or 2007 and inserting all or any
			 portion of any allotment made to the State under section 2104 for a fiscal
			 year.
			(b)Additional requirementsSection 2105(g)(2) of such Act (42 U.S.C.
			 1397ee(g)(2)) is amended—
				(1)by striking a State, that,
			 on and inserting
					
						a State that is
			 described in subparagraph (A) and satisfies all of the requirements of
			 subparagraph (B).(A)State describedA State described in this subparagraph is a
				State that, on
						;
				and
				(2)by adding at the end the following:
					
						(B)RequirementsThe requirements of this subparagraph are
				the following:
							(i)No reduction in medicaid or SCHIP income
				eligibilitySince January 1,
				2001, the State has not reduced the income, assets, or resource requirements
				for eligibility for medical assistance under title XIX or for child health
				assistance under this title.
							(ii)No waiting list imposedThe State does not impose any numerical
				limitation, waiting list, or similar limitation on the eligibility of children
				for medical assistance under title XIX or child health assistance under this
				title and does not limit the acceptance of applications for such
				assistance.
							(iii)Provides assistance to all children who
				apply and qualifyThe State
				provides medical assistance under title XIX or child health assistance under
				this title to all children in the State who apply for and meet the eligibility
				standards for such assistance.
							(iv)Protection against inability to pay
				premiums or copaymentsThe
				State ensures that no child loses coverage under title XIX or this title, or is
				denied needed care, as a result of the child’s parents’ inability to pay any
				premiums or cost-sharing required under such title.
							(v)Additional requirementsThe State has implemented at least 3 of the
				following policies and procedures (relating to coverage of children under title
				XIX and this title):
								(I)Simplified application formWith respect to children who are eligible
				for medical assistance under title XIX, the State uses the same simplified
				application form (including, if applicable, permitting application other than
				in person) for purposes of establishing eligibility for assistance under title
				XIX and this title.
								(II)Elimination of asset testThe State does not apply any asset test for
				eligibility under title XIX or this title with respect to children.
								(III)Adoption of 12-month continuous
				enrollmentThe State provides
				that eligibility shall not be regularly redetermined more often than once every
				year under this title or for children eligible for medical assistance under
				title XIX.
								(IV)Same verification and redetermination
				policies; automatic reassessment of eligibilityWith respect to children who are eligible
				for medical assistance under section 1902(a)(10)(A), the State provides for
				initial eligibility determinations and redeterminations of eligibility using
				the same verification policies (including with respect to face-to-face
				interviews), forms, and frequency as the State uses for such purposes under
				this title, and, as part of such redeterminations, provides for the automatic
				reassessment of the eligibility of such children for assistance under title XIX
				and this title.
								(V)Outstationing enrollment
				staffThe State provides for
				the receipt and initial processing of applications for benefits under this
				title and for children under title XIX at facilities defined as
				disproportionate share hospitals under section 1923(a)(1)(A) and
				Federally-qualified health centers described in section 1905(l)(2)(B)
				consistent with section
				1902(a)(55).
								.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007, and shall apply to
			 expenditures described in section 2105(g)(1)(B)(ii) of the Social Security Act
			 (42 U.S.C. 1397ee(g)(1)(B)(ii)) that are made after that date.
			
